IN THE UNITED STATES DISTRICT COURT FILED
FOR THE WESTERN DISTRICT OF NORTH CAROLINA = CHARLOTTE, NC

 

ASHEVILLE DIVISION
APR 15 2021
)
US DISTRICT COURT
oO INVESTMENT ASSOCIATES, WESTERN DISTRICT OF NC
) oy tp ep pace
Petitioner ) No, 3:2iGv PIO
)
V. )
)
UNITED STATES OF AMERICA, )
)
Respondent 5}
)

 

PETITION TO QUASH SUMMONS

Equity Investment Associates, LLC (“EIA”) petitions the Court pursuant to 26 U.S.C. §
7609(b)(2) to quash the third-party summons that the Internal Revenue Service (“IRS”) issued to
Truist Bank (formerly known as Branch Banking and Trust Company) in violation of 26 U.S.C. §
7602(d) and United States v. Powell, 379 U.S, 48 (1964) (“Summons”). A redacted copy of the
Summons is attached as Exhibit 1. The Summons should be quashed for four independent reasons:
1) upon information and belief, the IRS has referred EIA’s case to the Department of Justice
pursuant to 26 U.S.C. § 7602(d)(2)(A®) by recommending a grand jury investigation or criminal
prosecution of EIA, its 80-percent owner and partnership representative, and EJA’s designated
individual, among others; 2) upon information and belief, the IRS referred EIA’s case to the
Department of Justice pursuant to 26 U.S.C. § 7602(d)(2)(A)Gi) by receiving a request for return
information pursuant to 26 U.S.C. § 6103¢h)(3)(B); 3) pursuant to the previously executed search
warrants and the audit of ELA, the IRS has possession of all relevant materials; and 4) the IRS’s
issuance of the Summons lacked good faith. Based on any one of these four independent grounds,

the Court should quash the Summons.
Overview

l. On March 29, 2021, the IRS issued the Summons to the Subpoena Services office
of Truist Bank at 7455 Chancellor Drive, Orlando, Florida 32809.

2. On March 30, 2021, the IRS mailed notice of the summons to EIA by certified mail.

3, 26 U.S.C. § 7609 allows a taxpayer to move to quash a summons within 20 days of
notification.

4, This Petition remains timely because EIA is filing it within 20 days of March 30,
2021. 26 U.S.C, § 7609(b)(2).

Jurisdiction, Venue, and Parties

5. The Summons is a “summons to which [26 U.S.C. § 7609] applies,” as the IRS
issued the Summons undet the authority of 26 U.S.C, § 7602(a)(2) and the Summons is not one of
the types of summonses excepted from the application of 26 U.S.C. § 7609 by 26 U.S.C. §
7609(c)(2).

6. This Court possesses subject matter jurisdiction over this Petition pursuant to 26
U.S.C. § 7609(h)(1) and 28 U.S.C. § 1331 and 1340. In relevant part, 26 U.S.C. § 7609(h)(1)
states “[t]he United States district court for the district within which the person to be summoned
resides or is found shall have jurisdiction to hear and determine any proceeding brought under
[Section 7609(b)(2)].”

7. Venue lies within this district based upon 26 U.S.C § 7609(h)(1) and 28 U.S.C. §
1391 (e).

8, Truist Bank is a North Carolina corporation with a principal place of business at
214 North Tryon Street, Charlotte, North Carolina 28202,

9, Truist Bank, including its branch locations, are found in this District and Division.
10. ETA isa North Carolina limited liability company with a principal place of business
at 11675 Rainwater Drive, Suite 220, Alpharetta, Georgia 30009.

11. Respondent is an agency of the U.S. government with a presence throughout the
United States.

Background Facts

12. As of December 19, 2018, EIA owned approximately 1,920.63 acres of real
property in Brunswick County, North Carolina (“Property”).

13. Effective December 27, 2018, EIA granted a conservation easement over 1,297.58
acres of the Property in favor of the North American Land Trust (“NALT”) (“Easement”).

14. As of December 27, 2018, Southeast Property Acquisitions, LLC, a Nevada limited
liability company (“SPA”), held 80 percent of the membership interest in EIA and served as the
manager of EIA.

15. At all relevant times, Inland Capital Management, LLC, a Nevada limited liability
company (“Inland Capital”), served as the managing member of SPA.

16. At all relevant times, Jack Fisher (“Mr. Fisher”) served as the manager of Inland
Capital.

17. AgeeFisherBarrett, LLC (‘Return Preparer”) prepared the Form 1065 (U.S. Return
of Partnership Income) for EJA for the tax period ended December 31, 2018 (2018 Form 1065”)
and related tax filing documents.

18. Return Preparer also prepared SPA’s Form 1065 and related tax filing documents

for the period ended December 31, 2018.
19, BIA timely filed its 2018 Form 1065 to report a noncash charitable contribution
deduction for the donation of the Easement under 26 U.S.C. § 170(a)(1) based on the value
determined by an appraiser.

20. EIA’s 2018 Form 1065 named (i) SPA as EIJA’s Partnership Representative, and
(ii) Mr. Fisher as SPA’s Designated Individual,

21. As the Partnership Representative and Designated Individual, SPA and Mr. Fisher
hold the sole authority to act on behalf ELA in connection the IRS’s examination of EIA’s 2018
Form 1065. See 26 U.S.C, § 6223(a); 26 C.F.R. § 301.6223-1(b)(3)G).

Count One — Quash of Summons

22, The foregoing facts are incorporated herein, as if restated in full.

23. Based on the foregoing facts and because of the four independent grounds detailed
below, each of which is sufficient on its own merit, the Court should enter an order to quash the
Summons.

Objection 1 — 26 U.S.C. § 7602(d)(2){A)G@) Department of Justice Referral in Effect

24, The IRS issued the Summons in violation of 26 U.S.C. § 7602(d)(1) because, upon
information and belief, the [RS referred the case to the Department of Justice within the meaning
of 26 U.S.C. § 7602(d)(2)(A)(G) with respect to EJA; EIA’s Partnership Representative and
manager, SPA; SPA’s Designated Individual, Mr. Fisher; and SPA’s manager, Inland Capital,
among others.

25. Under 26 U.S.C. § 7602(d)(1), the IRS may not issue or enforce a summons “with
respect to any person if a Justice Department Referral is in effect with respect to such person.”

26. Under 26 U.S.C. § 7602(d)(2)(A)(), “[a] Justice Department referral is in effect

with respect fo any person if the Secretary has recommended to the Attorney General a grand jury
investigation of, or the criminal prosecution of, such person for any offense connected with the
administration of the internal revenue law.”

27. On December 16, 2019, Inland Capital received a Subpoena to testify before a
Grand Jury on February 4, 2020 in this Division of this Court (“Grand Jury Subpoena”).

28. The Grand Jury Subpoena required Inland Capital to produce all documents and
records in Inland Capital’s “possession, custody, or control relative to Jack Fisher, any business
and financial transactions with Jack Fisher, Inland Capital Management (ICM), and any entities
concerning or related to Fisher, ICM, and entities relating to Fisher including, but not limited to
entities listed in Exhibit A (collectively ‘Fisher Funds’).”

29, Exhibit A of the Grand Jury Subpoena specifically identified EIA, Inland Capital,
and SPA as parties under investigation.

30. On December 17, 2019, the IRS executed search warrants at the offices of Inland
Capital and the Return Preparer (“Search Warrants”) to seize “documents, records, and similar
information related to entities and funds created, managed, promoted, marketed, and/or operated
by Mr. Fisher.”

31. Inland Capital’s office is the same as EIA’s principal place of business.

32. Upon information and belief, through the execution of the Search Warrants, the IRS
seized information related EIA, SPA, Inland Capital, and Mr. Fisher.

33. On December 16, 2020, the government entered into sealed plea agreements with
Stein Agee and Corey Agee, principals of the Return Preparer (“Agee Plea Agreements”). See
United States v. Stein Agee, Dkt. No. 1:20-CR-00128 (W. D. N.C.) Doc. 2, Plea Agreement (Dec.
16, 2020); United States v. Corey Agee, Dkt. No. 1:20-CR-00129 (W. D. N.C.) Doc 2, Plea

Agreement (Dec. 16, 2020).
34. In the documents filed in connection with the Agee Plea Agreements, the
Department of Justice (i) identified EIA and SPA, and (ii) disclosed facts associated with the
donation of the Easement as evidence of a purported “Syndicated Conservation Easement Tax
Fraud Scheme” and a purported conspiracy to defraud the United States. See United States v. Stein
Agee, Dkt. No. 1:20-CR-00128 (W. D. N.C.), Doc. No. 3, Factual Basis, pp. 2, 7-12, 18-19, 30
(Dec. 16, 2020); United States v. Corey Agee, Dkt. No, 1:20-CR-00129 (W. D.N.C.), Doc. No. 3,
Factual Basis, pp. 2, 7-11, 15, 21 (Dec. 16, 2020).

35. Based on the foregoing and upon information and belief, the IRS recommended a
grand jury investigation or criminal prosecution of EIA and all persons and entities entitled to
participate in the IRS’s examination of EIA’s 2018 Form 1065, including SPA, Inland Capital, and
Mr. Fisher, as of March 29, 2021.

36. Based on the foregoing and upon information and belief, the IRS issued the
Summons in violation of 26 U.S.C. § 7602(d)(1).

37. | The Court should enter an order to quash the Summons.

Objection 2 — 26 U.S.C. § 7602(d)(2)(A)(Gii) Department of Justice Referral in Effect

38. The IRS issued the Summons in violation of 26 U.S.C. § 7602(d)(1) because, upon
information and belief, the IRS referred the case to the Department of Justice within the meaning
of 26 U.S.C. § 7602(d)(2)(A\ii) with respect to EIA and all persons and entities associated with
EIA, including SPA, Inland Capital, and Mr. Fisher.

39, Under 26 U.S.C. § 7602(d)(2)(A)Gi), “[a] Justice Department referral is in effect
with respect to any person if .. . any request is made under section 6103(h)(3)(B) for the disclosure

of any return or return information , . . relating to such person,”
40. Under 26 U.S.C. § 6103(b)(2)(A), “return information” includes the following: (i)
“a taxpayer’s identity,” (ii) “the nature, source, or amount of [a taxpayer’s] . . . deductions,” (iii)
“the existence, or possible existence, of liability for any tax, penalty, interest, fine, forfeiture, or
other imposition, or offense.”

41, Under 26 U.S.C, § 6103(h)(2), “a return or return information shall be open to
inspection by or disclosure to officers and employees of the Department of Justice (including
United States attorneys) .. . for their use in, any proceeding before a Federal grand jury or
preparation for any proceeding (or investigation which may result in such a proceeding) before
any Federal grand jury or any Federal or State court.”

42. The only authorization given to the IRS to disclose return information to the
Department of Justice requires a “request” in one of the two forms set forth under 26 U.S.C, §
6103(h)(3).

43, Under 26 U.S.C. § 6103(h)\(3)(A), the disclosure of return information to the
Department of Justice is authorized where “the Secretary has referred the case to the Department
of Justice,”

44, Under 26 U.S.C. § 6103(h)(3)(B), the disclosure of return information to the
Department of Justice is authorized “if the Secretary receives a written request from the Attorney
General, the Deputy Attorney General, or an Assistant Attorney General, for a return of, or return
information relating to, a person named in such request and setting forth the need for disciosure,”

45. The documents filed in connection with the Agee Plea Agreements disclosed the
following return information of EIA: (i) its identity, (ii) information related to its donation of the

Easement, (iii) the amount of the deduction for its donation of the Easement, and (iv) the potential!
for liability arising from the donation of the Easement. See United States y. Stein Agee, Dkt. No.
1:20-CR-00128 (W. D. N.C.), Doc. No. 3, Factual Basis, pp. 18-19, 22, 30 (Dec. 16, 2020).

46. The documents filed in connection with the Agee Plea Agreements further
disclosed the following return information of SPA: (i) its identity, (ii) its share of the deduction
flowing from EIA’s donation of the Easement, and (iii) the potential for liability based on the
atising from the purported issuance of false Schedules K-1 to SPA’s investors in 2018, See United
States v. Stein Agee, Dkt. No. 1:20-CR-00128 (W. D.N.C.), Doc. No. 3, Factual Basis, pp. 8-19,
22, 30 (Dec. 16, 2020); United States v. Corey Agee, Dkt. No. 1:20-CR-00129 (W. D.N.C.), Doc.
No. 3, Factual Basis, pp. 15, 17,21 (Dec. 16, 2020).

47.  26U,S.C. § 6103 only authorizes the IRS to disclose the return information of EIA
and entities and persons associated with EIA referenced in the Agee Plea Agreement to the
Department of Justice if either: (i) the IRS referred the case to the Department of Justice pursuant
to 26 U.S.C, § 6103(h)(3)(A), or (ii) the Department of Justice made a request under 26 U.S.C. §
6103(h)(3)(B) for the disclosure of any return or return information.

48. _ As outlined in Objection 1, a summons issued where the IRS has referred the case
to the Department of Justice remains improper and cannot be enforced. 26 U.S.C. § 7602(d)(1);
7602(d)\(2 (A)().

49. Based on the foregoing and upon information and belief, the Department of Justice
requested (within the meaning of 26 U.S.C. § 6103(h)(3)(B)), received, and disclosed return
information of EIA and entities and persons associated with EIA as of March 29, 2021.

50. Based on the foregoing and upon information and belief, the IRS issued the
Summons in violation of 26 U.S.C. § 7602(d)(1).

51. The Court should enter an order to quash the Summons.
Objection 3 — Violation of Powelf: Relevant Information in Government Possession

52. The IRS issued in the Summons in violation of United States y. Powell, 379 US.
48, 57-58 (1964).

53. Under Powell, the government must establish the following four conjunctive
elements to enforce a summons; (i) it issued the Summons for a proper purpose, (ii) the inquiry is
relevant to that proper purpose, (iii) the information sought is not already in the government’s
possession, and (iv) the IRS followed the administrative steps required by law in issuing the
summons. See Powell, 379 U.S, at 57-58.

54, As noted above, the IRS executed the Search Warrants on December 26, 2019 and
seized all documents, records, and similar information related to EIA and EIA’s donation of the
Easement that would be in possession of EIA, SPA, Inland Capital, or Mr. Fisher.

55. On November 18, 2020, Revenue Agent Richard Skinner faxed an Information
Document Request (“IDR”) to Mr. Fisher (“IDR 2”). IDR 2 ostensibly indicated that it was a
“Follow-up Document Request” to a request that was made on October 16, 2020, which EIA did
not receive. Agent Skinner further marked each request as a “2nd Request.”

56, On December 11, 2020, EIA responded to IDR 2.

57, In response to IDR 2, EIA informed Agent Skinner that, upon information and
belief, the IRS possessed all documents responsive to his requests based on the execution of the
Search Warrants. Nevertheless, EIA provided Agent Skinner with bank records for accounts held
by or on behalf of EIA related to the donation of the Easement.

58, On January 28, 2021, Agent Skinner issued a third IDR in connection with his audit
of EIA (IDR 3”),

59. On February 19, 2021, EIA responded to IDR 3.
60. In response to IDR 3, EIA once again informed Agent Skinner that the IRS
possessed the relevant documents responsive to his request and provided Agent Skinner with the
contact information for the Special Agent that oversaw the execution of the Search Warrants.

61. EIA further informed Agent Skinner that it understood that there was a Department
of Justice referral in effect for ELA, SPA, and Mr. Fisher. Nevertheless, EIA provided Agent
Skinner with additional responsive bank records.

62, Upon information and belief, the IRS possesses all relevant information.

63. Based on the foregoing and upon information and belief, the IRS issued the
Summons in violation of Powell.

64. | The Court should enter an order to quash the Summons.

Objection 4 — Violation of Powell; Lack of Good Faith

65. Upon information and belief, the IRS issued the Summons in bad faith and for an
improper purpose.

66. A summons abuses the Court’s process where the IRS issues it “for an improper
purpose ... or for any other purpose reflecting on the good faith of the particular investigation.”
Powell, 379 U.S. at 57-58.

67, The court should quash a summons if the taxpayer can show bad faith on the part
of the IRS, even if the IRS attempts to point to a purported tax-collection purpose. See United
States v. Millman, 822 F.2d 305, 308-09 (2nd Cir. 1987).

68, The IRS has not hidden its disdain for entities engaged in so-called syndicated

conservation easement transactions (““SCETs”).

10
69. The IRS has indicated through audits, litigation, publications, and its own news
releases that it intends to disallow the deductions flowing from any SCET in full and assert
penalties on any party claiming a flow through deduction from an SCET.

70. By including EIA in the items referred to the Department of Justice and the
Department of Justice including those items in the Agee Plea Agreements, the IRS made a
determination to deny EIA’s deduction for the donation of the Easement.

71. These public filings confirm that the IRS’s purported audit of EIA’s 2018 Form
1065 is not an exercise to determine the correctness of EIA’s return, but instead an exercise to
circumvent judicial discovery procedures and protections.

72, Moreover, as discussed above, EIA expressly informed the IRS of its belief that
there was a Department of Justice referral in effect for EIA, SPA, Inland Capital, Mr. Fisher, and
other entities related to Mr. Fisher.

73, Based on the foregoing and upon information and belief, the IRS’s issuance of the
Summons shows a lack of good faith and indicates that it issued the Summons for an improper
purpose.

74. The Court should enter an order to quash the Summons.

{1
Prayer for Relief

WHEREFORE, EIA respectfully asks the Court to grant its Petition; quash the Summons;

award costs and attorneys’ fees to EIA to the extent allowed by law; and award such other and

further relief to EIA as warranted.

Date: YU} le f-2\

3759949

Respectfully submitted,

LN)

JOHN ¢ Sai ~

North Carolina Bar Ni 47974
Chamberlain, Hrdlicka, White, Williams & Aughtry
191 Peachtree Street, NE, 46th Floor

Atlanta, Georgia 30303

Telephone: (404) 658-5435

Email; jobn.nail@chamberlainlaw.com

HALE E, SHEPPARD

Chamberlain, Hrdlicka, White, Williams & Aughtry
191 Peachtree Street, NE, 46th Floor

Atlanta, Georgia 30303

Telephone: (404) 658-5441

Email: hale.sheppard@chamberlainilaw.com
Motion for admission pro hac vice to be submitted

JOHN W. HACKNEY

Chamberlain, Hrdlicka, White, Williams & Aughtry
191 Peachtree Street, NE, 46th Floor

Atlanta, Georgia 30303

Telephone: (404) 658-5436

Email: john.hackney@chamberlainlaw.com

Motion for admission pro hac vice to be submitted

JEFFREY 8, LUECHTEFELD

Chamberlain, Hrdlicka, White, Williams & Aughtry
191 Peachtree Street, NE, 46th Floor

Atlanta, Georgia 30303

Telephone: (404) 658-5462

Email: jeff. mechtefeld@chamberlainlaw.com
Motion for admission pro hac vice to be submitted

COUNSEL FOR PETITIONER

12
Exhibit 1
 

Summons

 

In the matter of Equity Investment Associates, LLC (EIN: XX-XXX5363)

Internal Revanue Service (aiision) Small Business/Self Employed
Industry/Area {name or number} South Atlantic Exam Area
Periods Tax Year 2018

The Commissioner of Internal Revenue

To Truist Bank - Attn; Subpoena Services (Phone: 877-220-9402)
At 7455 Chancellor Drive, Orlando, FL 32809

You are hereby summoned and required to appear before Revenue Agent Rick Skinner (or his designated representative)

an officer of the internal Revenue Servica, to give testimony and to bring with you and to produce for examination the following books,
records, papers, and other data relating to the tax ability or the collection of the tax llabllity or for the purpose of Inquiring into any
offense connected with the administration or enforcement of the Internal revenue laws concerning the person Identified above for the

periods shown.

** Please see attached "Summons Allachment” for items being requested, **

 

Do not write in this space

 

Business address and telaphone number of IRS officer before whom you are to appear

1930 3rd Ave. Lane SE, Hickery, NC 28602 (Phone # 828-267-7622)

Place and time for appearance at 1930 3rd Ave. Lane SE, Hickory, NC 28602

 

 

 

 

 

 

 

 

on the 29th day of April , 2021 at 9:00 a'clock a Mm.
{year}
Issued under authority of the Internal Revenue Code this 291) day of March , 2021
(year)
Signature of Issuing officer Cighally signed by Flehard A.) Title
9 be “ Cote: 2021.03.20 1807:24 | Revenue Agent
Signature of approving officer (if appicabie) Title
Dighally signed by Margaret M. McCarter

‘Hooch Mat Date: 2021 08.28 140027 “0400 Group Manager

Form 2039 (Rev. 3-2020) Catalog Number 21406.) publish, no.irs.gov Department of the Treasury - Internal Revenue Service

Part © — to be given to naticeo
ATTACHMENT TO SUMMONS ISSUED TO: Truist Bank (formerly BB&T Bank)

In the matter of: Equity Investment Associates, LLC (EIN 5363)
Address:

This summons pertains to ALL OPEN AND CLOSED ACCOUNTS in the name of Equity
Investment Associates, LLC (EIN: S363), and requires the production of records
from January 1, 2018 through December 31, 2018,

Issued by:
Internal Revenue Agent Rick Skinner

Employee Number:
Phone # (828) 267-7622
1930 3° Ave. Lane SE
Hickory, NC 28602

For the periods specified above, please furnish all books, papers, records, and other data
concerning all accounts pertaining to the above-named entity, whether held jointly or severally
or as trustee or fiduciary as well as custodian, executor or guardian as well as any other entity in
which this entity may have a financial interest.

These records should include but are not Hmited to:

 

cards or records showing dates and amounts of deposits, withdrawals, interest, debit and
credit memos, deposit slips and checks deposited (including, but not limited to, electronic
deposits made by ATM, ACH, transfers, or other electronic means), withdrawal slips, and
checks issued for withdrawals, Forms 1099 issued, and exempt status documentation.

e Please ensure that the monthly bank statements are provided for each account
that includes the period 1/1/2018 thra 12/31/2018.

e Please ensure that the monthly bank statement is provided for each account for
the month of January 2019.

e Please ensure that all deposit items are provided for all deposits made to the
bank accounts.

NOTE: For electronic transfers that do not show the origin bank, account number,
and owner of the account, please provide supporting documents so that this
information can be obtained.

o If there are domestic transfers from other bank accounts, please provide
the source, or origin, banking account information.

Page | of 2
® Provide copies of any canceled checks that were written from the bank accounts.

e If there are any wire transfers out of the bank accounts, please ensure there
are destination records (who, or what account, money was wired to) provided.

LOAN RECORDS; Including applications, financial statements, loan collateral, credit
and background investigations, loan agreements, notes or mortgages, settlement sheets,
contracts, checks issued for loans, repayment records, including records revealing the date,
amount and method of repayment (cash or check), checks used to repay loans and a record
disclosing the total amount of discount or interest paid annually, records of any liens, loan
correspondence files, and internal bank memoranda.

CREDIT CARD RECORDS: Including customer's application, signature card, credit or

background investigations conducted, correspondence, monthly billing statements, individual
charge invoices, repayment records disclosing the dates, amounts and method (cash or check)
of repayment, checks used to make repayments (front and back).

PURCHASES OF BANK CHECKS: Purchases of bank checks, cashier, teller, travelers’

check records, or money order records including the check register, file copies of the checks or
money orders, records revealing the date and source of payment for said checks or money
orders,

OTHER RECORDS: Records of certified checks, wire transfers, or collections, fetters of
credit, bonds and securities purchased through your bank, savings bond transactions and
investment accounts. Such records that disclose the date and amount of the transaction,
method (cash or check) and source of payment, instruments and statements of transactions.

It is perfectly acceptable to provide the requested information in hard-copy format or
via thumb-drive.

If provided on a thumb-drive, please ensure that the documents can be easily opened

without any special software. (PDF formatted statements are preferred).

Page 2 of 2
 

Provisions of the internal Revenue Code

Sec. 7602, Examination of books and witnesses
(a) Authartty ta Summon, ete. - For the purpage of ascertaining tha camectness of any return, making a
Tetum where none has been made, datarmlalng the kabiity of any person for any Interiel favenve tax oF
the Iabiity at law or in equity of any fransfares or @duclary of any person In reepect of any Intemal
revenue tax, or cofecting any such llabitity, the Secretary is authorized -
(1) To examine any books, papers, records, or other data which may ba rafevant or material to such
inquiry.
(2) To summon the person liable tor tax or required to pexform the eet, or any officer or ampioyes of
such persen, or any pereon having pesseasion, custody, ar care of books of account containing
entries relating to the business of tha pesion liable for tax or requiied to perform the act, or any other
pardon the Secretay may deem proper, to appear befora the Secretary at a time and piace named In
the summons and to produce such books, papers, records, or other data, and to give auch testimony,
under oath, aa may be relevant or material to such lnquing: and
(3} To take euch testimony of the pevson concemed, under oath, a3 may be relevant or material to
such inquiry.
(o) Purpose may lnckide Inquiry Into offends. - The putposas for which the Secretery may take any action
described in paragraph (1), (2), or (3) of subsection {a} include the purpoge of Inquiing Into any offense
connected with the administration or enforcement of the Informal revenue laws.
(c} Notica of contact of third parties,
(1) General notice - An officer or employee of tha intemal Revenue Service may not contact any
person other then the taxpayer with respect to the datermination or collection of the tax ilabitty of
such taxpayer uniees such contact occurs during a period (net greater than 1 yaar) which Is specified
na notice which—
(A} Informa the taxpayer that contacts with parsons other than the taxpayer are Intended to be
made during such parlad, and
(B} except as otherwise provided by the Secretary, la provided fo the taxpayer not later than 45
days bafere the begining of such period,

Nothing In the preceding sentence shai prevent the issuance of notice to the same taxpayer with
yagpéct to the same tax llabllity with periods specified therein that, in the aggregate, exceed t yaar. A
hotles shall not be issued under this paragraph unless there ls an Intent at the Smie such notice is
issued to contact persons other then the taxpayer during the parlod specified in auch notice. The
preceding sentence shalt not prevent the Issuance of a notice Hf the requirement of such sentence is
met on the basis of the assurniption that the Information sought to be obtained by such contact will not
be obtained by other meane before such contact.

{2} Notice of spactiio contacts, - The Secretary shall peraiically provide to a taxpayer a record af
parsons contacted during such period by the Secretary with respect to the determination or collection
of the tax flability of such taxpayer. Such record shall also be provided upon request of the taxpayer.

(3) Excapilons. - This subsactlon shall not apply-
(A} to any contact which the taxpayer has authorlzed,

(8) # the Secretary datermines for good cause shown that such notica would jeopardize collection
of any tax or such notice may Involve reprisal agalnst any person, or

(C) wah reapect to any pending criminal Investigation.

id) No administrative summons when there Is Justice Deparment referral
(1) Umitation of authority. - No summons may be issued under this title, and the Secretary may not
bagin any action under eection 7804 to enforce any summons, with respect fo any person ff a Justice
Dapartmant referral ls in effect with respect to such person,
(2} Justice Reparment referral in affect. - For purposes of this subsection
{A} in general, -A Justice Department referral is In affect wih respect to any person if-
(H the Sacratary has recommended to the Adtomey General a gand jury Investigation of, or
the crimine! prosecution of, such pereon for any offense connected with the administration or
entorcement of the intemal revenue fawa or
(i} any request ts made under section 6193{h)(3)(B) for the disclosure of any return or retum
information (within tha maaning of section 6103{b}} relating to such person.
(B) Termination. - A Justica Deparment referral shall cease to be In effect with reapect to a
parson when-
{i} the Attomey General notifies the Secratary, in writing, that

{I} he will not proascute such person for any offense connected with the administration or
enforrament of the intemal ravenue laws,
(8) he will nat authorize @ grand [ury investigation of such parson with respect to such an
offense, of
(IL) he will discontinue such a grand jury investigation.
@) 4 final disposition has been made of any crintinal procesding pertaining to the
enforcement of the intemal revenua laws which was instituted by the Atomey General
against such person, or
(fi) the Attomey General notifias the Secretary, in writing, lhat he will not prosecute auch
person for any offense connected with the administration or anforcament of the Intermal
revenue iews relating to the request deacribed la sub paragraph (A)({ip.
(3} Taxable yoorn, oto., treated sepavately, - For purposed of thls subsection, each taxable penod (or,
if thera Is no taxable paricd, each taxable event) and each tax Imposed by a separate chapter of this
tle shail ba taated separately.

(2) Licitation on exemingtion on unreported Income. - The Secratary shall not use financial status or
economic realty examination techniques to determine the existence of unraported Income of any
taxpayer unless the Secretary has a reasonable tndication that there is a Ikethood of such unreported
Income.

if} Limitation on access cf persons cther than Intamal Revenue Sarvice officers and employees.
The Secretary shall not, under the authority of section 6103in}, provide any books, papars, records, or
other data obtained pursuant ta this section to any person authorized under section 6103(n}, except when
such person requires auch Internation for the eole purpose of providing expert evaluation and assistance
to the Intemal Revanue Service. No parson other than an officer or employee of the Intemal Ravanue
Service or the Otfica of Chief Counsal may, on behalf of the Secretary, question a witnesa under oath
whose lestimony was obtained purauant to thia section.

 

Authority to examine books and witness te also provided under sac, 6420 (e}(2} - Gasoline
used on farms: seo, 8421(9}(2} - Gasoline used for certaln nonhighway purposes hy focal
transit systems, or set for carialn exempt purposes; and sac, 8427(}(2) - Fuels not used for
taxable purposes.

 

Form 2039 (Rev. 3-2020) Gatalag Number 21405

publsh.no.lrs.gov

Sec. 7603. Service of summons
{a) in general - A summons issued under section 6420(6){2}, 642 1(g){2), 6427() (2), or 7402
shail be served by the Secretary, by an attested copy delivered in hand fo the person to
whom ft Is directed, or teft at hls ast and usual place of abade; and the cartificate of service
signed by the person serving tha summons shall be evidence of the facts it states on the
haaring of an appiication for the enforcement of the summons. When the summons requires
the production of books, papers, records, or other data, It shail be sufficient if such books,
papers, records, or other data ara described with reasonable cerialnty
(>) Service by mall to third-party recordkaepars. -
(4) [n general, - A summons referred to In subsection (a} for the production of books,
papers, records, or other data by 4 third-party recordkeepar may also be served by
certified or registered mall to the last known address of such recordkeeper.
(2) Third party record keaper. - For purposes of paragraph (1), the tenn third-party
recordkeeaper maans -
(A} any mutual savings bank, cooperative bank, domestic bulking and loan
association, or other savings Institution chartered and supervised as a savings and
loan or similar association under Federal or State jaw, any bank {as defined In section
58t}, or any credit unlon {wihin the meaning of seation 501 (c}(44}(A}};
(B} any consumer reporting agency {as defined under section 6O3(/) of the Falr Credit
Raportitg Act (15 U.S.C. 1681 a(f);
(C) Any peraon extanding cradit through the use of credit cards or simitar devices;
(D) any broker (as defined In sectlon 3(a)(4) of tha Securities Exchange Act of 1934
(6 UL8.C, 7Bc(a}(4});
(E} any attomey;
(F) any accountans
(G} any barter exchange (as defined in section 6045(c)(3)};,
(H) any regulated investment company (as defined in section 851) and any agent of
auch regulated Investment company when acting as an agent theraof;
(l} any enrolled agent; aad
(J) any owner or developer of a computer software source code (as defined In section
78t2(d)(2)). Subparagraph {J} shall apply only with respect to a summons requiring
the production of the source code retarred to in subparagraph (J) or the program and
data descelbed In sectlon 7612(6}{t}(A}(} to which source cade refatas.

Sec. 7604. Enforcement of summons

{a) Jurisdiction of District Court, - if any person fs summmened under the internal revenue laws
to appear, to teatlfy, or to produce books, papars, recards, or other data, the United States
district court for the distriet in which such person resides of is found shall have jurisdiction by
appropriate process to compel such attandanea, testimony, er production of books, papers,
records, or othar data.

(b} Enforcement. - Whenever any person summoned under seation 6420(6)(2), 4421 (g){2).
6427 (/}{2}, or 7602 neglects or refuses to cbey such summons, oF to produce books, papers,
records, or other data, or to give tesilmony, as required, the Secretary may apply to the judge
of the district court or to a United States Commisstoner for the district within which the parson
86 summoned resides or ts found for an attachment against him as far a contempt, ft shall be
the duty of the judge or Commissioner te hear the application, and, If satisfactory proof Is
made, to Issue an attachment, directed to some proper officer, for the arrest of such person,
and upon his belng brought before him ta procaad to a hearing of the case; and upon such
hearing the jidge or the United States Commissioner shail have power to make sucht order
as he shall deem proper, not Inconsistent with the jaw for tha punishment of contempts, to
enforce obadlance to the requirements of the summons and te punish such person for his
default or disobedience.

Sec. 7605. Time and place of examination

(a) Time and place. - The time and place of examination pursuant to the provisions of section
6420(a)(2), 6421 (G)(2}, 64271){2), or 7402 shall be such time and place as may be fixed by
the Secretary and as ate reasonable under the clrcumstances. In the case of a summons
under authority of paragraph (2) of section 7602, or under tha corrasponaing authority of
section 6420{(e)(2), 642% (g}(2} or 6427(}(2}, the date fixed for appearance hefore the
Secretary shai not be fess than 10 days from the date of the summons,

Sec. 7610. Fees and costs for witnesses

{a} in general. - The Secretary shail by reguiations establish the tates and conditions under

which payment may be made of -
(1) fees and mileage to persons who are summoned to appear before the Secretary, and
{2) relmbureament for such costs that are reasonably necessary which have been directly
Incurred In searching for, reproducing, or transporting books, papers, records, or other
data required to be produced by summons,

(b} Exceptions. - No payment may be made under paragraph (2) of subsection (a) If
(1} the pergon with respect to whose Jlabliity the summons is Issued has a propristary
interest In the books, papers, records or athar data required to be produced, ar
{2) the person summoned is the person with respect to whore llability the summons Is
Issued of an officer, amployae, agent, accountant, or attorney of such person who, at the
time the summons is served, #3 acting as such.

(¢} Summons fo which section agplles. -This section applies with raspect to any summons

authorized under section €426(4e}{2), 6421 (g}(2}, 6427()2), or 7602.

Sec. 7210. Fallure to obey summons

Any person who, being duly summoned to appear to testify, or to appear and produce books,
accounts, records, memoranda or other papers, as required under sectlons 6420(9}(2), 6421
{g}i2}, 6427(i2), 7602, 7603, and 7604ib), neglects to appear or to produce such books,
accounts, records memoranda, or other papare, shall, upon convigilon thereof, ba fined not
more than $1,000, or Imprisoned not more than 1 year, or both, together with costa of
prosecution,

Department of the Treasury - Internal Revenue Service
 

 

 

To Date
Equity Investment Associates, LLC 03/29/2021
Address

Enclosed is a copy of a summons served by the IRS to examine
records made or kept by, or to request testimony from, the
person summoned. If you object to the summons, you are
permitted to file a fawauit in the United States district court In
the form of a petition te quash the summons In order to contest
the merits of the summons.

if you are the taxpayer, see important information below on the
suspensions of your perlods of limitation under |.R.C. section
7609(e)(1) and (8}(2),

General Directions

4. You must file your patition to quash In the United States
district court for the district where tha person summoned
resides or is found.

2. You must file your petition within 20 days from the date of this
notice and pay a filing fee as may be required by the clerk of
the court,

3. You must comply with the Federal Rules of Civil Procedure
and local rules of the United States district court,

instructions for Preparing Petition to Quash
1. Entitle your petition "Petition to Quash Summons."

2, Name the person or entity to whom this notice Is directed as
the petitioner.

3. Name the United States as tha respondent.

4, State the basis for the court's jurisdiction, as required by
Federal Rule of Civil Procedure. Sea Internal Revenue Cade
Section 7609(h}.

6. State the name and address of the person or antity to whom
this notice is directed and state that the records or testimony
sought by the summons relate fo that person or entity.

8, identify and attach a copy of the summons.

7. State in detail every legal argument supporting the rellef
requested in your petition. See Federal Rules of Civil
Procedure. Note that in some courts you may be required to
support your request for relief by a sworn declaration or
affidavit supporting any issue you wish to contest.

8. Your petition must be signed as required by Federal Rule of
Clvil Procedure 11.

9. Your petition mus! be served upon the appropriate parties,
including the United States, as required by Federal Rute of
Civil Procedure 4,

10. At the same time you file your petition with the court, you
must mail a copy of your petition by certified or registered
mail to the person summoned and to the IAS. Mall the copy
for the {RS to the officer whose name and address are
shown on the face of this summons. See 7609(b){2}(B).

The court will decide whether thea person summoned should be
required to comply with the summons request.

Suspension of Periods of Limitation

lf you are the taxpayer belng examined/investigated by this
summons and you file a petition to quash the summons {or if
you intervene in any sult concerning the enforcement of this
summons), your perlods of limitation for assessment of tax
liabilities and for criminal prosecutions will be suspended
pursuant to L.A.C, section 7609(a)(1) for the tax periods to
which the surmmons relates. Such suspension will be effective
while any proceeding (or appeal) with respect fo the summons
is pending. Your periods of limitation will also be suspended
under section 7609(e}{2) if tha summoned person falls to fully
respond to this summons fer 6 months. The suspension under
section 7609(a)(2) will begin 6 months after the summons is
served and will continue until the summoned person finally
resolves the obligation to produce the summoned Information.
You can contact the IRS officer identified on the summons for
information concerning the suspension under section 7609(a}
(2). Jf you contact the IRS officer for this purpose, please
provide the following Information: (1) your name, address, home
and work telaphene numbers and any convenient time you can
be contacted and (2} a copy of the summons or a description of
it that Includes the date It was issued, the name of the IRS
employes who Issued it, and the name of the summoned
person.

The relevant provisions of the Intermal Revenue Code are
enclosed with this notice. If you have any questions, please
contact the Intarnal Revenue Service officer before whom the
person summoned is to appear. The officer's name and
telephone number are shown on the summons.

 

Form 2039 (Rav. 3-2020) Catalog Number 21405.)

Part D — to be given to noticee

publish.no.irs.gov

Department of the Treasury - Intarnal Revenue Service
 

Sec, 7609. Special procedures for third-party summons

(a) Notice-
(t} In general. - If any eummone to which this section applies requiras the giving at
testimony on or relating to, the production of any portion of records made or kapt on or
talating to, or the production of any computer software source code (as defined in
7612(d}(2}} with respect to, any perdon (athe than the person summoned) who Is
Identified in the summons, thes notice of the summona shail be given to any parson so
identified within 3 days of the day on whieh such sarvice Is mada, but no jater than the
2ard day betore the day fixed In the summons as the day upon which such records are
to be examined. Such notice shell be accompanied by a copy of the aummons which
has been served and shall contain an explanation of the right under subsection (6)(2}
to bring & proceeding fo quash the summona.
(2) Sufficloncy af aotlce. - Such notice shall be euffictent If, on of before such third day,
such notice Is served In he manner provided In section 7603 (relating to service of
summons) upon the person aniitted 1c notca, or Is malled by cartifiad or registered mall
to the last known address of such person, or, In the absence of a last known address,
Is eft with the person summoned, if such notice Is malied, It shall be aufficient If malled
to the last known address of the person entitled fo notice or, In the case of notice to the
Secretary under section 6902 af the existence of a fiduclary raladonship, to the last
known address of tha fiductary of such person, even If such person or fiduclary is then
deceased, under a fegal disability, or no longer In exiatence,
(3) Nature of summons. - Any summons to which thie subsection applies (and any
aummons In ald of collection described In aubsection (c}{2}(D}) shall identify the
taxpayer to whom the summons relates or the offer person to whom the records
pertaln and shall provide such other information as will enable the person summoned
to locate the records requirad under the summons.

(b) Right to intervene: right to preceeding to quash. -
(t} Intervention. - Notwithstanding any other law or rule of Jaw, any porson who le
antited to notice of a summons under subsection (a) shalt have the right to Intervene In
any proceeding with respect ta {he enforcement of such summons under section 7604.
(2} Proceeding te quash, -
(A) In general, - Notwithstanding any other law or nile of law, any pereon who Is
éniitled to notice of a summons under subsection (@} shail Nave the right to begin a
Proceeding to quash such summions not later than the 20th day alter the day such
notica is given In the manner provided In subsection (2}{2), In any such proceading,
the Secretary may seek to compel compllance with the summons.
(8) Requirement of notica to person summoned and to Secretary, - ff any porson
bagins a proceeding under subparagraph (A) with respect to any summons, fot
later than the cloae of the 20-day pertod refered to In subparagraph (A} such
pareon shall mall by registered or certified mall a copy of the petition to the person
summoned and fo such office as the Sacratary may direct In the notice refarred to
In subsection (8)(1}.
{C) intervention, eto. - Notwithstanding aay other law or rule of law, the person
summoned shail have the ght to Intervene In any preceeding under subparagraph
(A). Such person shall be bound by the decision In such proceeding {whether or nol
the person Intervenas In such proceeding),

{c} Summons to which section apptias, ~
{t) tn general. - Excapt as provided in paragraph {2), this sectlon shall apply to any
summons jasued under paragraph (2} of section 7602(a) or under sactiona $420(0}{2),
6421 (9}(2), 6427 ()}(2), of 7612.
(2) Exceptions. - This section shalt not apply to any summons
(A) served on the parson with respact ta whose liability the aummona is issued, or
any officer or employas of such person;
(8) Issued to determine whather or not racorda of the business transaation or affairs
af an identified person have been mada or kept;
(CG) lasued solely to determina the Hentity of any person having a numbered
account (or elntitar arrangement) with a bank or other Institution described in
section 7603(b){2)(A),
(D) issued in ald of the collection of-
(i) an assessmant made of a Judament rendered againat the person with respect
to whose Habllity the summons Is Issued, oF
(i) the fablilty al law or In equity of any transferee or fiduclary of any pereon
raferrad to In ctause (; or
(E} ti) issued by & erlminal investigator of the intemal Revenue Service in
connection with the investigation of an offense connected with the
administration or enforcement of the intemal revenue laws, and
(} served on a person who Is not a third-party recordkeeper (aa defined in
section 7603 (b}).
{3} John Dos and Gertaln Other Summonses, - Subsection (a) shall not apply to any
summons described in subsection ff) or (g).
{4) Records. - For purposes of thia section, the term records Includes books, papers,
and other data.

(d} Aestriction on examination of records, - No examination of any fecords required to be
produced under a summons as to which notice Is required under subsection (a} may be
mace -
(1) before the close of the 23rd day after the day nottce with respect to the eummone le
given In ihe manner provided in subsection (a}(2), of
{2) where a proceeding under subsection (b)(2}(A) was begun within the 20-day period
feferred to In such subsection and the requirements of subsection (b)(2}(8) have bean
met, excapt in accardarice with an order of the court having jurisdiction of such:
proceading or with the consent af the peraon beginning the proceeding to quash,

(a) Suspension of Statute of Limitations, -
(1) Subsection (b) action. - if any parson takes any action a9 provided In subsection (b)
and euch parson Is the person with respect to whose jlabllity the summons Is Issued (or
Ie the agent, comines, or other pargon acting under the direction of control of auch
person), then the running of any pertod of limitations under section 4501 (relating to the
agsassinant and collection of taxd or under section 6531 (relating to criminal
prosecutions) with respect ta such person shall be suspended for the perod during
which @ proceading, and appeals therefn, with respect to the enforcement of such
summone Is pending.
(2) Suspension after 6 months of service of summons. -In the absence af the resolution
of the summoned pays response to the summons, the running of any period of
imitations under aection 6501 or under sectlon 6531 with respect ta any parson with
reapact to whose Iability the summons |s tesuad (other than @ person taking action a8
provided in subsection (b)) shall be suspended for the perlod-
(A) beginning on the date which Is 6 months after the serica af auch summons.
and

{3} ending with the final resotution of such responae.

(f} Additional requirement in the case of a John Doe eummons. Any summons doserlbed In
subsection {o)(1} which does not identify the person wilh respect to whose Habllity the
gummona is Issued may be served only after a court proceeding In which the Secretary
establishes that—
(1) the summons relaiea to the Investigation of a particular person of aacertalnable
group or class af persans,
(2) there is @ reasonable basis for dolleving that such persan or group or clase of
persons may felt or may have failed to comply with any provision of any Intemai
revenue law, and
(3} the Information sought to ba obtained from the examination of the records or
testimony {and the Identity of the person or parsons with respect fo whose liability tho
summona (s Issued} ia not readily avaliable from other sources.
The Secretary shell not lasue any summons described In the precading sentence uniess
the Information sought to be obtained [a narrowly laiared to Information that perlaina to the
fallure (or potential fallure} of the parson of group or class of persans referred to In
paragraph (2} to comply with one or more provisiona of the intemal revenue law which
have beer Identified for purpases of such paragraph.

{g) Special exception for cartaln summonses. -

A summons 8 deseribed In thia subsection If, upon petition by tha Secretary, the cour
determinga, on tho basis of the facta and circumstances alleged, that there Is reasonable
cause to belleve the giving of natlee may tad to attempts to conceal, destroy, or alter
records relevant to the examination, to pravent tha communication of information from
other persons through intimidation, bribery, or caltuatan, or to floe to avold prosecution,
testifying, or production of recards.

{h} Jurlediction of district court; eto, -

(1) Juriadiction. - The United States district court for the district within which the person
ta be summoned resides or ts found ehall have juriediction to hear and determing any
proceadings brought under subsection {b}(2}, (f), or (g}. An order donylng the petition
shail ba deemed g final arder which may ba appealed.

(2) Special rule for proceedings under aubsections (f} and (g).- The determinations
required to ba made under subsections (f) and (g) shall be made ex parte and shall ba
made solaly on the petition and supporting affidavits.

{I} Buty of summoned party. -
(1) Recordkeeper must assemble records and be prepared {o produce records. On
receipt of a summons to which this section appilos for the production of recorda, the
summoned party shall proceed to assemble the records requested, or such parton
thersot ag the Secrelary may presoriba, and shalt bs prepared to produce the records
pursuant to the summons on the day on which the records aza to be examined.
(2) Secretary may glve summoned party certificate. - The Secretary may Iseue a
cartificale to ihe summoned party that the period prescribed for beginning a proceeding
to quash a aummone has expired and that no such procaeding began within such
period, or that (he laxpayar consents to the examination.
(3} Protection for summoned party wha discloses. - Any aummanad party, or agent or
employae thoreof, making a disclosure of records or testimony pursuant to this section
in good falih rellance on the certificate of the Secretary or an order of a courl raquiring
production of racords or the giving of euch testimony shall not be llabla ta any
customer or other person for such discicsure,
(4) Notica of suspension of statute of limHationa In the casa of a John Doe summons. -
In the cage of a summons described In subsection {f1 with respect to which any period
of imitations has been suspended under subsection (a}(2), the summoned party shall
provide notice of such suspension to any person dascribed in subsection (f).

() Use of summons not required. -

Nothing in this section shall be construed to limit the Secrotary's ability to obtaln
information, other than by summons, through formal or Informal procedures authorized by
sections 7801 and 7802.

 

Form 20339 (Rev. 3-2020) Catalog Number 21405

publish.no.irs.gov

Department of the Treaaury - internal Revenue Service
 

Suspension of Corporate Taxpayer's Period of Limitations on Assessment If a Court
Proceeding is Brought Regarding a Designated or Related Summons

 

The IRS may issue designated or related summonses to examine the tax liability of certain corporations. A designated summons will
be identified by a statement at the top of the summons that reads: °This is a designated summons pursuant to [RC 6503())." A related
summons will be identified by a similar statement at the top of the summons indicating that it is a related summons Issued pursuant to
|.R.G, sac. 8503{)).

If you are a corporate taxpayer and the IAS has Issued a designated or related summons to Investigate your tax liability, your period of
limitations on assessment will be suspended if a court proceeding concerning the summons [s begun. This suspension will be effective
on the day the court proceeding is brought. If the court orders any compliance with the summons, the suspension will continue until
120 days after the summoned person finally resolves his response to the summons. If the court does not order any compliance with
the summons, then the pertad of limHatlons will resume running on the day after final resolution (but the period of jimations will not
expire before the 60th day after final resolution).

To obtain Information about the dates of the suspension under sectlon 6503()}, you can contact the IAS officer before whom the person
summoned is to appear. The officer's name and telephone number are identified on the summons.

 

Form 2039 (Rev. 3-2020) Catalog Number 21405d pubtigh.no. Irs.gov Department of the Treasury - Internal Revenue Service
Part E — to be given to the corporate taxpayer only if this is a designated or related summons
 

aoa

4

Sec. 6503()). Extension in case of certain summonses

{1} In general,
it any designated aummons Is Issued by the Secretary to a corporation (or to any other
porson to whom the corporation haa transferred records) with respect to any return of
tax by such corporation for a taxable yaar (or other pertod) for which such corporation
is being examined under tho coordinated industry case program {or any auccossor

program) of tha Intemal Revenue Service, the running of any period of Imiations
provided in section 6604 on the assessment of such tax shall be suspanded—

(A) during any judicial enforcement perlod—
(} with raspect to such summone, or

(f) with respect to any other summons which is Issued during the 30-day period
wich begins on the date on which such designated summons is Jesued and which
relates to tho same faturn ag auch designated aummens, and

{B) Hf the court In any proceeding referred to In paragraph (3) requires any compliance
with a summons rofarred fo In subparagraph (A}, during the 120-day period beginning
with the {at day after the clase of tha suspension under subparagraph {A}.

If subparagraph (B} does nat apply, such pertod ehall In no event expire before the
60th day afler the cioge of tha suspension under subparagraph (Aj.
(2) Designated summons For purposes of this subsactlon—

{A) In ganeral. The term “designated summons" means any summons issued for
purposes of determining the amount of any tax Imposed by this Ute It—

() the Issuance of such summons le preceded by a review and written approval of
such Issuance by the Commissioner of the relevant opoeraling divieton of the
lntemal Raveriue Servies and the Chief Counsel which—

(i) slates facts clearly establishing that the Secratary has made reasonable
request for the Information that ls the subject of the summons, and

(If) Is attached to such summons,

fl) such summons fs Issued at laast 60 days before the day on which the period
prescribed in section 8501 for tha aasassment of auch tax axplras (determined with
regard ta extensions}, and

(ill) such summons cisarly states that ft Is a designated summons for purposes af
this subsection.
(B) Umttatlon.

A summons which relates to any return shall not be treated as a designated
summons if a prior summona which relates to such return wea treated asa
designaled summons for purposes of thls subsection,

(3) dudiclat enforcement perod. For purposea of this subsection, the term "judicial
enforcement period” means, with respect lo any summons, the parlod—

(A) which beging on the day on which a court proceeding with respect to such
summoana ia brought, and

(8) which ends on the day on which there [3 a final resolution as to the summoned
peron’s response to such summons.

(4) Establishment that reasonable requests for Information wera made. In any court
proceeding described in paragraph (8), the Secretary shail establish that reasonable
requests were made for the Information that fs the subject of the summons.

 

Form 2039 (Rev, 3-2020) Catalog Number 21405/

publish.no,lra.gov

Dapartment of the Treasury - Internal Revenue Service
